DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. § 102 Rejections
Applicant Asserts: Simply put, Ruvio compares data received from a sensor during normal operation with data received from the (same) sensor at a later time but does not compare data received from a plurality of sensor in a respective plurality of vehicles.

Examiner Response: Respectfully, the Examiner does not agree with applicant representative that Ruvio compares data received from a sensor during normal operation with data received from the (same) sensor at a later time but does not compare data received from a plurality of sensor in a respective plurality of vehicles.  Ruvio illustrates a method 400 whereby method step 402 creates a template from received data from multiple vehicles and correlates the data at method step 404.  The comparing of the correlated data occurs at method step 408.  The fact that a single vehicle is analyzed or identified does not mean that a plurality of data and a plurality of vehicles are not identified.  Ruvio teaches a server receives data from sensors of vehicles constituting a plurality or vehicles.

[0117] At 402, the server receives sensor data defined as normal operation, unaffected by malicious activity (e.g., without malicious code executing within the computing unit and/or without tampering of the data by malicious actions). The normal operation sensor data may be received from sensors of vehicles being driven on the road, as part of a data collection phase, and/or as part of the vehicles being driven by the drivers in a normal manner. 

Applicant Asserts: The first and second data frameworks of Ruvio are related to, the same sensor. For example, as taught by Ruvio, the first data framework is an authenticated framework of the sensor and is used as a reference, by comparing the second data framework to the first data framework, Ruvio identifies a threat, e.g., if a hacker tampered with data of the sensor after the first (reference, normal) data framework was created, then the second data framework sent by the sensor will not match the first (reference) data framework. In fact, producing correlated data by correlating data from a plurality of sensors would serve no purpose in Ruvio because correlating a data framework of one sensor with a data framework of another, different sensor, cannot be used to identify tampering with data of neither the first nor second sensor.

Examiner Response:  Ruvio is not correlating the data framework of one sensor with the data framework of another sensor.  Ruvio teaches the data framework is the normal accepted set of attributes/features expected of a normal sensor.  Correlating the received data is not correlating the framework data but the live data is compared with the framework data.  The Examiner finds that Ruvio method 400 reads on instant method 300 since both collect (receive) aggregates (classifies) and analyze (parse) the data for malicious threats.  
35 U.S.C. § 102 Rejections
Applicant Asserts: However, similarly to Ruvio, Holzhauer does not teach at least “identifying, in the correlated data, at least one of: an attribute which is common to a plurality of vehicles in the fleet, and an event occurring in a plurality of vehicles in the fleet” (emphasis added).

Examiner Response: The Examiner finds applicant arguments not persuasive because the arguments appear defend the Examiner’s use of this prior art.  As applicant representative explains in describing secondary art Holzhauer does indeed receive data from multiple industrial 

New Art Search 
Kelsh et al., US 20180082378 A1, [0106] [0114] discloses correlated data on a loss assessment matrix against a totality of historical losses stored in historical data source server 150 of Figure 10.

Ahmadzadeh; Seyed Ali et al, US 20170366935 A1, [0038] [0068] ’38 disclose that each automobile 118 may include an Advanced Driver Assistance System (ADASs) that is controlled by a vehicle control system whereas ’68 discloses in response to determining that an anomaly event did occur, regardless of whether the actual event matches with any of the predicted anomaly events.

Siebel; Thomas M. et al, US 20170006135 A1, [0519] Having correlated all of these data inputs, supply network risk analytics employs machine learning algorithms to identify the most significant, potential production delays and delivery risks associated with each unique product and production line, at any current point in time.

AFCP 2.0 InterviewThe Examiner will contact applicant representative for the purpose of conducting an AFCP 2.0 Interview and will include an interview summary with this action.

/WILLIAM B JONES/Examiner, Art Unit 2491                                                                                                                                                                                                        1/ 21/2020


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491